                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


JOHN MARSHALL UNDERWOOD, JR.,

              Movant,

v.                                                      Case No. 2:18-cv-00671
                                                        Case No. 2:17-cr-00029

UNITED STATES OF AMERICA,

              Respondent.



        MEMORANDUM OPINION AND ORDER SEALING EXHIBITS

       Pending before the Court is Respondent’s Motion to Seal. (ECF No. 82). The Court

notes that the attached exhibits contain confidential information, some of which involves

minor children. Due to the confidential nature of the information contained in the

exhibits, and the requirement that such information not be published, this Court

ORDERS the Clerk to seal the exhibits attached to the Motion to Seal. The undersigned

is cognizant of the well-established Fourth Circuit precedent recognizing a presumption

in favor of public access to judicial records. Ashcraft v. Conoco, Inc., 218 F.3d 288 (4th

Cir. 2000). As stated in Ashcraft, before sealing a document, the Court must follow a

three-step process: (1) provide public notice of the request to seal; (2) consider less

drastic alternatives to sealing the document; and (3) provide specific reasons and factual

findings supporting its decision to seal the documents and for rejecting alternatives. Id.

at 302. In this case, the attached exhibits shall be sealed and will be designated as sealed

on the Court’s docket. The Court deems this sufficient notice to interested members of the
public. The Court has considered less drastic alternatives to sealing the documents, but

in view of the confidential nature of the information, no such alternatives are feasible at

this time. Accordingly, the Court finds that sealing the exhibits attached to Respondent’s

Motion to Seal does not unduly prejudice the public’s right to access court documents.

       The Clerk is instructed to provide a copy of this Order to the Petitioner and all

counsel of record.

                                   ENTERED: October 18, 2018
